Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0005963, as disclosed in previous Office Action) in view of Huang et al. (US 10,147,876, as disclosed in previous Office Action). 
As for claims 1 and 32, Kim disclose in Figs. 2-3F and the related text a method for manufacturing a memory device comprising: 
forming a dielectric layer 102 over a substrate 101; 
forming a bottom electrode via opening (hole where layer 103 formed in) in the dielectric layer 102; 
forming a bottom electrode 130 in the bottom electrode via opening (fig. 3A); 
etching back the bottom electrode 130a (fig. 3B, ¶0061), wherein a bottom surface of the bottom electrode 103A is substantially coplanar with a bottom surface of the dielectric layer 102 (fig. 3B); 
forming a selector 105 in the bottom electrode via opening and over and in directed contact with the bottom electrode 130A; 
forming a (portion of) capping layer 106C in the bottom electrode via opening H and over and in direct contact with the selector 105; 
forming a memory material layer 107 over the capping layer 106C; 
forming a top electrode layer 108 over the memory material layer 107; and 
etching the top electrode layer 108 and the memory material layer 107 to form a memory layer 107A over the capping layer 106C and a top electrode 108A over the memory layer 107A ([0069] - [0070]), and the memory layer 107A is in direct contact with the top surface of the capping layer 106C.
Kim does not disclose an entire of a top surface of the memory layer is wider than an entire of a top surface of the capping layer; and wherein forming the memory material layer is such that the memory material layer is in direct contact with the dielectric layer, and the dielectric layer is a single piece of continuous material.  
Huang et al. teach in Fig. 6E and the related text an entire of a top surface of the memory layer 624 is wider than an entire of a top surface of the capping layer 632 (Col. 16 lines 21-23 of Huang et al. teach layer 632 having the same material (TiN) as claimed invention, therefore layer 632 considers as the capping layer); and wherein forming the memory material layer 624 is such that the memory material layer 624 is in direct contact with the dielectric layer 642, and the dielectric layer is a single piece of continuous material (fig. 6E).  
Kim and Huang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim to include an entire of a top surface of the memory layer is wider than an entire of a top surface of the capping layer; and wherein forming the memory material layer is such that the memory material layer is in direct contact with the dielectric layer, and the dielectric layer is a single piece of continuous material as taught by Huang et al., in order to improve the localized heating of the memory layer (Col. 15 line 18-32 of Huang et al.).

As for claim 7, Kim discloses the method of claim 1, except wherein the selector 105 is an ovonic threshold switch [0064].  


Claim(s) 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0157346, as disclose in previous office action) in view of Huang et al. (US 10,147,876, as disclose in previous office action). 
As for claim 1, Lee disclose in Fig. 7A-21B and the related text a method for manufacturing a memory device comprising: 
forming a dielectric layer 102 over a substrate 101; 
forming a bottom electrode via opening H in the dielectric layer 70; 
forming a bottom electrode 20/25/30 in the bottom electrode via opening H (fig. 9A); 
etching back the bottom electrode 30 (fig. 13A-13B, ¶0083), wherein the bottom surface of the bottom electrode 20/25/30 is substantially coplanar with a bottom surface of the dielectric layer 70; 
forming a selector 35 in the bottom electrode via opening and over and in direct contact with the bottom electrode 20/25/30; 
forming a capping layer 40 (¶0057 of Lee teach layer 40 having the same material (TiN) as claimed invention, therefore layer 40 considers as the capping layer) in the bottom electrode via opening H and over and in direct contact with the selector 35; 
forming a memory material layer 45 over the capping layer 40; 
forming a top electrode layer (lower portion of 55) over the memory material layer 45; and 
etching the top electrode layer (lower portion of 55) and the memory material layer 45 to form a memory layer 45 over the capping layer 40 and a top electrode (lower portion of 55) over the memory layer 45 (¶0092), and the memory layer 45 is in direct contact with the top surface of the capping layer 40.
Lee does not disclose an entire of a top surface of the memory layer is wider than an entire of a top surface of the capping layer.  
Huang et al. teach in Fig. 6E and the related text an entire of a top surface of the memory layer 624 is wider than an entire of a top surface of the capping layer 632 (Col. 16 lines 21-23 of Huang et al. teach layer 632 having the same material (TiN) as claimed invention, therefore layer 632 considers as the capping layer).  
Lee and Huang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee to include an entire of a top surface of the memory layer is wider than an entire of a top surface of the capping layer as taught by Huang et al., in order to improve the localized heating of the memory layer (Col. 15 line 18-32 of Huang et al.).

As for claims 2, Lee discloses the method of claim 1, wherein forming the selector 105 comprises: forming a selector layer 35 over the bottom electrode 20/25/30 and in the bottom electrode via opening H; and etching back the selector 35 to form the selector 35 in the bottom electrode via opening H (¶0085, Figs.15A-15B) and an outer side wall of the selector 35 is aligned with an outer sidewall of the bottom electrode 30.

As for claim 5, Lee discloses the method of claim 1, wherein forming a top via (upper portion of 55) over the top electrode layer (lower portion of 55); forming a top conductive line 60 over the top via (upper portion of 55), wherein a sidewall of the top conductive line 60 is misaligned with a sidewall of the top via (upper portion of 55) (Fig. 21A-21B). 

As for claim 6, Lee discloses the method of claim 1, wherein forming a bottom conductive line 15 over the substrate before forming the dielectric layer 70, wherein the bottom electrode 20/25/30 is in direct contact with the bottom conductive line 15 (fig. 7A-8B).  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang and further in view of Lee et al. (US 2017/0194558, as disclosed in previous Office Action).
As for claims 4, the combined device discloses the method of claim 1, Lee further discloses wherein forming the capping layer 40 comprises: forming a capping material 40a in the bottom electrode via opening H and over the dielectric layer 70/80, wherein an outer sidewall of the selector 35 is aligned with an outer sidewall of (lower portion of) the capping layer 40 (fig. 18A-18B).
Lee does not disclose planarizing the capping material with a top surface of the dielectric layer to form the capping layer in the bottom electrode via opening.
Lee et al. teach in Figs. 1a-1b and ¶0034 planarizing the capping material 15a with a top surface of the dielectric layer 12 to form the capping layer 15b in the bottom electrode via opening 13. 
Lee, Huang et al. and Lee et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include planarizing the capping material with a top surface of the dielectric layer to form the capping layer in the bottom electrode via opening as taught by Lee et al., in order to provide a desired thickness of the capping layer.


Claim(s) 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0157346) in view of Kim (US 2016/0005963, as disclosed in previous Office Action).
As for claims 8, 11 and 12, Lee discloses in Figs. 7A-21B and the related text a method for manufacturing a memory device comprising: 
forming a bottom conductive line 15 over a substrate 10; 
3forming a dielectric layer 70/80 over the bottom conductive line 15 and the substrate 10, and the dielectric layer 70/80 is in direct contact with a sidewall of the bottom conductive line 15; 
after forming the bottom conductive line 15 over the substrate 10, forming a bottom electrode via opening H (that formed between 70) in the dielectric layer 70/80 to expose an inner sidewall of the dielectric layer 70/80 and the bottom conductive line 15 (fig. 7A-7B); 
forming a selector 35 in the bottom electrode via opening H (fig. 14a-15b), in direct contact with the inner sidewall of the dielectric layer 70/80 (fig. 14A-15B), and over the bottom conductive line 15; 
forming a memory layer 45 over the selector 35 such that a bottommost portion of the memory layer 45 is above a top surface of the dielectric layer 70/80; and 
forming a top conductive line 60 over the memory layer 45; 
wherein forming a capping layer 40 over the selector 35 and in direct contact with the inner sidewall of the dielectric layer 70/80, wherein an outer sidewall of the capping layer 40 is aligned with the outer sidewall of the selector 35, the memory layer 45 is formed over the capping layer 40, and a top surface of the capping layer is substantially coplanar with a top surface of the dielectric layer.  
Lee does not disclose the dielectric layer is a single piece of continuous material; a top surface of the capping layer is substantially coplanar with a top surface of the dielectric layer; and the capping layer is formed in the bottom electrode via opening. 
Kim teach in Fig. 2 and the related text a dielectric layer 102 is a single piece of continuous material; a top surface of the capping layer 106A is substantially coplanar with a top surface of the dielectric layer 102; and the capping layer 106A is entirely formed in the bottom electrode via opening. 
Lee and Kim are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee to include the dielectric layer is a single piece of continuous material; a top surface of the capping layer is substantially coplanar with a top surface of the dielectric layer; and the capping layer is formed in the bottom electrode via opening, as taught by Kim, in order to improve protection of the memory element and provide signal to the device (Kim [0049]). 

As for claim 9, Lee discloses the method of claim 8, further comprising forming a bottom electrode 20/25/30 over the bottom conductive line 15, and the selector 35 is formed over the bottom electrode 30 and separated from the bottom conductive line 15 by the bottom electrode 20/25/30, wherein a width of the bottom conductive line 15 is greater than a width of the bottom electrode 20/25/30 (fig. 21B).

As for claim 10, Lee discloses the method of claim 8, further comprising forming a top electrode 55 over the memory layer 45, and the top conductive line 60 is formed over the top electrode 55.


Claim(s) 21-22, 24, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dennison et al. (US 2010/0163825) and Huang et al. (US 10,147,876).
As for claims 21 and 24, Kim discloses in Fig. 3A-3F and the related text a method for manufacturing a memory device comprising: 
forming a bottom electrode 103A in a first dielectric layer 102/104; forming a selector 105 above the bottom electrode 103A and in the first dielectric layer 102/104; 
forming a capping layer 106C above the selector 105 and in the first dielectric layer 102/104; 
forming a memory material layer 107 above the capping layer 106C and the first dielectric layer 102/104; 
patterning the memory material layer 107 to form a memory layer 107A above the capping layer 105 and the first dielectric layer 102/104 (fig. 3F, ¶0069);
forming a second dielectric layer 109 above the first dielectric layer 102/104 and the memory layer 107A; and 
forming a top via (upper 108) in the second dielectric layer and above the memory layer.  
Kim does not disclose a maximum width of the selector is substantially equal to a maximum width of the bottom electrode; a portion of the memory layer is directly above the first dielectric layer, such that a top surface of the capping layer, a top surface of the first dielectric layer, and a bottom surface of the memory layer are substantially coplanar; and the capping layer is formed such that an interface between the capping layer and the first dielectric layer and an interface between the selector and the first dielectric layer are coterminous.5
Dennison et al. teach in Fig. 9 and the related text disclose a maximum width of the selector 18 is substantially equal to a maximum width of the bottom electrode 16 and the capping layer 20 is formed such that an interface between the capping layer and the first dielectric layer 14 and an interface between the selector 18 and the first dielectric layer 14 are coterminous. 
Huang et al. teach in Fig. 6A-6E and the related text a portion of the memory layer 624 is directly above the first dielectric layer 642, such that a top surface of the capping layer 632, a top surface of the first dielectric layer 642, and a bottom surface of the memory layer 624 are substantially coplanar. 
Kim, Dennison and Huang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim to include a maximum width of the selector is substantially equal to a maximum width of the bottom electrode and the capping layer is formed such that an interface between the capping layer and the first dielectric layer and an interface between the selector and the first dielectric layer are coterminous as taught by Dennison, in order to improve performance of the device and protect the device, and to include a portion of the memory layer is directly above the first dielectric layer, such that a top surface of the capping layer, a top surface of the first dielectric layer, and a bottom surface of the memory layer are substantially coplanar, as taught by Huang et al., in order to improve the performance of the device and improve the localized heating of the memory layer and (Col. 16 lines 53-67 and col. 17 line 1-3 of Huang et al.).

As for claim 22, Kim disclose the method of claim 21, wherein the selector 105 is an ovonic threshold switch (OTS) (¶0064).  

As for claim 25, Kim disclose the method of claim 21, wherein the capping layer 106C is made of metal nitride material (¶0049).  

As for claim 27, Kim disclose the method of claim 21, further comprising forming a top electrode 108 above the memory material layer before forming the second dielectric layer 109 (fig. 3E-3F).  

As for claim 29, Kim disclose the method of claim 27, wherein forming the memory material layer 107 and the top electrode (lower 108) is such that the top electrode is in direct contact with the memory material layer (fig. 3E-3F).  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dennison et al., Huang et al. and further in view of Chang et al. (US 2016/0064385).
As for claim 30, Kim in view of Dennison et al and Huang disclose substantially the entire claimed invention, as applied in claim 21, except forming the bottom electrode comprises: conformally forming a barrier layer in the first dielectric layer; forming a filling material above the barrier layer and in the first dielectric layer; performing a planarization process to the barrier layer and the filling material; and after performing the planarization process to the barrier layer and the filling material, etching back the barrier layer and the filling material.  
Chang et al. disclose in Figs. 1A-1E and the related text forming the bottom electrode 122b comprises: conformally forming a barrier layer 118 in the first dielectric layer 114; forming a filling material 120 above the barrier layer 118 and in the first dielectric layer 114; performing a planarization process to the barrier layer 118 and the filling material 120 (Fig. 1D ¶0033); and after performing the planarization process to the barrier layer and the filling material, etching back the barrier layer 118 and the filling material 120 (fig. 1E, ¶0038).  
Kim, Dennison et al. Huang et al. and Chang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include forming the bottom electrode comprises: conformally forming a barrier layer in the first dielectric layer; forming a filling material above the barrier layer and in the first dielectric layer; performing a planarization process to the barrier layer and the filling material; and after performing the planarization process to the barrier layer and the filling material, etching back the barrier layer and the filling material as taught by Chang et al., in order to prevent diffusion and to form a recess (¶0038 of Chang et al.).


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dennison et al., Huang et al. and further in view of Lee. 
As for claim 33, Kim in view of Dennison et al and Huang disclose substantially the entire claimed invention, as applied in claim 21, except the top via is formed after forming the second dielectric layer above the first dielectric layer and the memory layer. 
Lee teaches in Figs. 20A-21B a top via 60 is formed after forming the second dielectric layer 85 above the first dielectric layer 80 and the memory layer 45. 
Kim, Dennison et al. Huang et al. and Lee are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the top via is formed after forming the second dielectric layer above the first dielectric layer and the memory layer as taught by Lee, in order to provide interconnections (Lee [0102])

Response to Arguments
Applicant’s arguments, see pgs., filed 06/01/2022, with respect to the rejection(s) of claim(s) 8-12, 21-22, 24-25, 27, 29-30 under 35 USC §102 (a)(2) and 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee, Kim and Dennison as see above rejections.
Applicant’s arguments, see pg. 11-12, with respect to the claim 1 rejection that Lee did not disclose “a bottom surface of the bottom electrode is substantially coplanar with a bottom surface of the dielectric” have been fully considered but they are not persuasive in view of the following reasons. 
Claim does not require a bottom electrode is signal layer therefore, the combination of layers 20, 25 and 30 considers as the bottom electrode. 
Figs. 13A-21B of Lee clearly show a bottom surface of the bottom electrode 20/25/30 is substantially coplanar with a bottom surface of the dielectric 70.
Therefore, Lee in view of Huang still disclose the claimed invention.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811